Citation Nr: 1142836	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  09-02 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of back strain with arthritis (low back disability). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1988 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran testified before the undersigned Veterans Law Judge via a videoconference hearing from the RO in August 2011.  A transcript of the hearing is associated with the claims file.

The Veteran applied for an increased rating for his service-connected residuals of back strain in February 2007, and the RO denied a rating in excess of 20 percent for such disability in an October 2007 rating decision.  A few days later, also in October 2007, the Veteran requested to "reopen" his claim for consideration of service connection for arthritis and a bulging disc in the back.  In a July 2008 rating decision, the RO granted service connection for arthritis and combined that condition with the residuals of back strain, continuing the prior 20 percent rating.  The RO also denied service connection for a bulging disc, finding that such condition was not due to service.  The Veteran appealed from the decision as to the rating assigned for arthritis, but not for the determination as to the bulging disc.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Further development is necessary for a fair adjudication of the Veteran's claim.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Specifically, there is an indication that medical records remain outstanding.  The Veteran has reported current treatment at the Central Montgomery VA Medical Center (MC), and the last treatment records in the claims file are dated in April 2009.  Additionally, the Veteran testified that he is in receipt of disability benefits from the Social Security Administration (SSA).  As such records may be pertinent to the Veteran's claim, they should be obtained upon remand.

Further, the Veteran was last examined for compensation purposes in April 2008, and he has asserted that such examination did not adequately reveal the severity of his low back disability.  VA must provide a contemporaneous medical examination where the record does not adequately reveal the current state of the claimant's disability, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Therefore, after all available, outstanding medical records have been associated with the claims file, the Veteran should be scheduled for a VA examination to determine current severity of his service-connected low back disability.

Accordingly, the case is REMANDED for the following action:

1.  Request copies of outstanding VA treatment records, specifically to include any records from the Central Alabama Health Care System or the Montgomery VAMC dated from April 2009 forward.

2.  Request copies of any determinations and medical records associated with the Veteran's SSA disability benefits.  

3.  All requests and all responses for the above-described records, including negative responses, should be documented, and all records received must be associated with the claims file.  If any records cannot be obtained after appropriate efforts, the Veteran must be notified of the missing records and the efforts taken to obtain them, and allowed an appropriate time to provide any missing records.

4.  After completing the above-described development, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected low back disability.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  The examiner should record and measure all manifestations of the service-connected low back disability, to include both musculoskeletal and neurological symptoms, as appropriate.  All necessary tests and studies should be conducted.  

5.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claim based on all lay and medical evidence of record.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examination requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2011), failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

